  Case 19-35308       Doc 27    Filed 01/22/20 Entered 01/22/20 13:18:59            Desc Main
                                  Document     Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                              )
                                                    )       Case No. 19-35308
LANNY R. GIBRICK,                                   )
                                                    )       Chapter 13
         Debtor.                                    )
                                                    )       Hon. Judge A. Benjamin Goldgar

                   NOTICE OF FILING AND CERTIFICATE OF SERVICE

TO: David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL,
davidsiegelbk@gmail.com

The following party(s) have been served via CM/ECF:
David M. Siegel, David M. Siegel & Associates, davidsiegelbk@gmail.com
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Glenn Stearns, Chapter 13 Trustee: stearns_g@lisle13.com

The following party(s) have been served via electronic mail with copies of the exhibits:
David M. Siegel, David M. Siegel & Associates davidsiegelbk@gmail.com

       PLEASE TAKE NOTICE that on January 22, 2020 the undersigned filed the attached List
of Witnesses and List of Exhibits, true and correct copies of which are herewith served upon you.

                                                            By: s/ Selwyn M. Skevin
                                                                    Attorney for Creditor

Brendan R. Appel (ARDC: 6271877)
Selwyn M. Skevin (ARDC: 6305289)
Law Offices of Brendan R. Appel, LLC
Attorneys for Creditor Robert Golden
191 Waukegan Road, Suite 360
Northfield, IL 60093
Ph:    (847) 730-4224
Fax: (847) 730-4114
Email: bappel@balegal.com

                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, being first duly sworn on oath, deposes and says that he
caused correct copies of his List of Witnesses and List of Exhibits to be served upon the parties
aforementioned by electronic means on January 22, 2020.

                                                            By: /s/ Selwyn Skevin
